                      1   MILLER NASH GRAHAM & DUNN LLP
                          Phillip Allan Trajan Perez, Bar No. 234030
                      2   trajan.perez@millernash.com
                          Tyler D. Bowlin, Bar No. 305715
                      3   tyler.bowlin@millernash.com
                          340 Golden Shore, Suite 450
                      4   Long Beach, California 90802
                          Telephone: 562.435.8002
                      5   Facsimile: 562.435.7967

                      6   Attorneys for Plaintiff
                          WORLD FUEL SERVICES (SINGAPORE) PTE
                      7   LTD.

                      8

                      9                                   UNITED STATES DISTRICT COURT

                  10                                 NORTHERN DISTRICT OF CALIFORNIA

                  11

                  12      WORLD FUEL SERVICES                              IN ADMIRALTY
                          (SINGAPORE) PTE LTD.,
                  13                                                       Case No. 3:20-cv-07423-JCS
                                             Plaintiff,
                  14                                                       PLAINTIFF'S RESPONSE TO ORDER TO
                          v.                                               SHOW CAUSE
                  15
                          ZHONG XIN PEARL M/V, IMO Number
                  16      9684134, in rem,

                  17                         Defendant.

                  18
                                  Pursuant to this Court’s Order to Show Cause, Dkt. No. 8, Plaintiff responds as follows:
                  19
                                  Plaintiff thanks the Court for its Order to Show Cause noting the absence of Mr. Toney’s
                  20
                          Declaration from the Court’s docket.
                  21
                                  1. The Declaration of Robert Toney has now been filed as Dkt. No. 9.
                  22
                                  2. As to the Court’s authority to enter an order allowing cargo handling operations to
                  23
                          continue and for movement of the vessel, the court has inherent authority to control proceedings
                  24
                          before the Court, including the authority to control the holding and disposition of any res held by
                  25
                          the Court, and its equitable powers to ameliorate any harm caused by the judicially authorized
                  26
                          prejudgment attachment of property. If the event the Court disagrees, Plaintiff withdraws its
                  27
                          Motion for Order Allowing Cargo Handling and Movement of Vessel, and is submitting to the
                  28
  M ILLER N ASH
G RAHAM & D UNN
                          4834-4292-9615.2                    -1-
       LLP                     PLAINTIFF'S RESPONSE TO ORDER TO SHOW CAUSE Case No. 3:20-cv-07423-JCS
 ATTO RNEY S AT LAW
    LONG BEA CH
                      1   Court a revised form of Warrant of Arrest without references to any Order Allowing Cargo

                      2   Handling and Vessel Movement.

                      3
                          Dated: October 23, 2020                         MILLER NASH GRAHAM & DUNN LLP
                      4

                      5
                                                                          By: /s/ Phillip Allan Trajan Perez
                      6                                                      Phillip Allan Trajan Perez
                                                                             Tyler D. Bowlin
                      7                                                      Attorneys for Plaintiff
                                                                             WORLD FUEL SERVICES
                      8                                                      (SINGAPORE) PTE LTD.
                      9

                  10

                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
  M ILLER N ASH
G RAHAM & D UNN
                          4834-4292-9615.2                   -2-
       LLP                    PLAINTIFF'S RESPONSE TO ORDER TO SHOW CAUSE Case No. 3:20-cv-07423-JCS
 ATTO RNEY S AT LAW
    LONG BEA CH
